DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060018521 A1 (Avidan), in view of Guo, J., Zhou, H. and Zhu, C., 2013. Cascaded classification of high resolution remote sensing images using multiple contexts. Information Sciences, 221, pp.84-97 (Guo) and in further view of Nagi, J., Di Caro, G.A., Giusti, A., Nagi, F. and Gambardella, L.M., 2012, December. Convolutional neural support vector machines: hybrid visual pattern classifiers for multi-robot systems. In 2012 11th International Conference on Machine Learning and Applications (Vol. 1, pp. 27-32). IEEE (Nagi). 
Regarding Claims 1 and 9, Avidan teaches:
An image classification apparatus comprising: an image segmentation module configured to segment a learning image into a plurality of segment images; a primary classification module configured to perform machine learning on a primary classifier using the plurality of segment images; and a secondary classification module configured to calculate a weight value combination for creating a secondary classification estimation value for the learning image from a plurality of primary classification estimation values generated by passing the plurality of segment images to the trained primary classifier, or a machine learning-based learning parameter (Avidan: Figs. 1-2, a system configuration and method that segments images (Fig. 1B) and uses segmented images to classify an object (Fig. 1A); classifiers are selected from a plurality of classifiers to form a cascaded classifier in units of 20, 30 and 40 of Fig. 1A).
Avidan does not teach explicitly on a multiple classifier system configuration. However, Guo teaches (Guo: Fig.2 and chapter II; a classification system that has multiple classifiers, which classifiers use segmented objects and different context constructs at each classifier).

Avidan does not teach explicitly on a secondary classification module configured to calculate a weight value combination for creating a secondary classification estimation value for the learning image from a plurality of primary classification estimation values generated by passing the plurality of segment images to the trained primary classifier, or a machine learning-based learning parameter. However, Suykens teaches (Nagi: chapter III, a heterogeneous combination of the CNN and SVM, in which the output layer of the CNN is replaced by an SVM “CNSVM”, the fully connected layer of the CNN (i.e. primary classification estimation values) acts as an input to the SVM; the vector of weights of decision function f(x) is generated through the input training images onto the CNSVM system).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Avidan with a secondary classification module configured to calculate a weight value combination for creating a secondary classification estimation value for the learning image from a plurality of primary classification estimation values generated by passing the plurality of segment images to the trained primary classifier, or a machine learning-based learning parameter as further taught by Nagi. The advantage of doing so is to provide a CNSVM 
Regarding Claims 2 and 10, Avidan as modified teaches all elements of Claims 1 and 9 respectively. Avidan as modified further teaches:
The apparatus according to claim 1, wherein the primary classification module is further configured to perform machine learning on the primary classifier by individually inputting the plurality of segment images into the primary classifier (Nagi: Chapter IV, CNSVM system enables incremental training, e.g. in a human-swam interaction problem, where images from different robots are incrementally processed (i.e. individually inputting)).
Regarding Claims 3 and 11, Avidan as modified teaches all elements of Claims 1-2 and 9-10 respectively. Avidan as modified further teaches:
The apparatus according to claim 2, wherein a classification value of each of the plurality of segment images inputted into the primary classifier is set to be equal to a classification value of the learning image (Nagi: Chapter IV, CNSVM system enables incremental training, e.g. in a human-swam interaction problem, where images from different robots are incrementally processed (i.e. individually inputting). It is noted that for each incremental object learning (image from different angle), a classification value is set).
Regarding Claims 4 and 12, Avidan as modified teaches all elements of Claims 1 and 9 respectively. Avidan as modified further teaches:
The apparatus according to claim I, wherein the primary classification estimation value is any one among a regression value, a score value and a class value of each CNSVM uses SVM replace output layer of CNN, where the output layer consists of regression values of CNN).
Regarding Claims 7 and 15, Avidan as modified teaches all elements of Claims 1 and 9 respectively. Avidan as modified further teaches:
The apparatus according to claim 1, wherein the secondary classification module is further configured to perform machine learning on a secondary classifier by simultaneously inputting the plurality of primary classification estimation values into the secondary classifier (Nagi: Chapter III).
Regarding Claims 8 and 16, Avidan as modified teaches all elements of Claims 1/7 and 9/15 respectively. Avidan as modified further teaches:
The apparatus according to claim 7, wherein the secondary classification module is further configured to update a learning parameter of the secondary classifier so that a loss of the secondary classification estimation value generated by the trained secondary classifier may be smaller than a preset threshold value (Nagi: Chapter III, CNSMV is used to improve classification as more object images (i.e. more segmented objects) are incrementally learned, which implies that the trained classifier is more accurate, i.e. the secondary classification estimation value (score) can be regressed to below a preset value).
Allowable Subject Matter
The Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649